Name: Council Regulation (EEC) No 3779/85 of 31 December 1985 establishing, for 1986, certain measures for the conservation and management of fishery resources, applicable to vessels flying the flag of a Member State, other than Spain and Portugal, in waters falling under the sovereignty or within the jurisdiction of Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 363 / 22 Official Journal of the EuroDean Communities 31 . 12 . 85 COUNCIL REGULATION (EEC ) No 3779 / 85 of 31 December 1985 establishing , for 1986 , certain measures for the conservation and management of fishery resources , applicable to vessels flying the flag of a Member State , other than Spain and Portugal , in waters falling under the sovereignty or within the jurisdiction of Portugal No 3723 / 85 ( 2 ), in accordance with the second subparagraph of Article 351 ( 5 ) ot the Act of Accession ; Whereas , pursuant to Article 2 ( 3 ) of the Treaty of Accession of Spain and Portugal , the institutions of the Community may adopt before accession the measures referred to in Article 351 of the Act of Accesssion measures , these entering into force subject to and on the date of the entry into force of the said Treaty , 1 HE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accesssion of Spain and Portugal , and in particular Article 351 thereof , Having regard to the proposal from the Commission , Whereas , pursuant to Article 351 of the Act of Accesssion , it is for the Council to decide on the fishing possibilities and the corresponding number of Community vessels which may fish in the waters referred to in that Article ; Whereas these possibilities are determined , with respect to pelagic species not subject to the system of total allowable catches and quotas , having regard to the need to ensure their conservation and to the fishing possibilities granted to Portuguese vessels with respect to similar species in the waters of the other Member States of the Community , apart from Spain ; Whereas the specific conditions governing fishing by these vessels should be laid down ; Whereas the fishing activities covered by this Regulation are subject to the control measures provided for by Council Regulation (EEC ) No 2057 / 82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States f 1 ), as last amended by Council Regulation HAS ADOPTED THIS REGULATION: Article 1 The number of vessels flying the flag of a Member State of the Community , other than Spain and Portugal , authorized to fish in waters falling under the sovereignty or within the jurisdiction of Portugal as provided for in Article 351 of the Act of Accession and the rules governing their access thereto , are set out in the Annex . Article 2 This Regulation shall enter into force on 1 January 1986 , subject to the entry into force of the Treaty of Accession of Spain and Portugal . It shall be applicable until 31 December 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 December 1985 . For the Council The President R. STEICHEN (') OJ No L 220 . 29 . 7 . 19X2 , p. 1 . ( 2 ) OJ No L 361 , 31 . 12 . 1985 . p . 42 . jl . 12 . 85 Official Journal of the European Communities No L 363 / 23 ANNtX EEC - PORTUGAL Species Quantity ( t ) Zones ( ' } Authorized fishing gear Total number of vessels ( 3 ) Period of fishing authorization 7 hunnidae Unlimited IX T roll line Unlimited year-round Albacore tuna ( Thunnus alalunga) Unlimited X and CECAF Troll line 1 10 ( France ) ( 2 ) Between 2 . 6 . and 28 . 7 . Tropical tuna Unlimited X ( to the south of 36 °30 ' N ) CECAF ( to the south of 31 ° N and to the north of 31 ° N to the west of 17 °30 ' W ) Purse seine Unlimited year-round (') Waters falling under the sovereignty and within the jurisdiction of Portugal . ( 2 ) Not exceeding 26 m in length between perpendiculars . (') Authorized simultaneously to carry out fishing activities .